Citation Nr: 0615394	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-07 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for status post total right knee replacement.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1968 to April 
1970 and January 1979 to January 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In April 2006, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran underwent a total right knee replacement in 
service in February 2001 and was assigned a 100 percent 
evaluation from February 1, 2002, the day following 
separation from service.  Effective April 1, 2002, the 
veteran's right knee disability was rated as 30 percent 
disabling pursuant to Diagnostic Code 5055.  

A 30 percent disability rating is the minimum rating assigned 
for knee replacement.  Intermediate degrees of residual 
weakness, pain, or limitation of motion are rated by analogy 
to Diagnostic Codes 5256, 5261, or 5262.  A maximum 60 
percent evaluation is available where there are chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2005). 

The record indicates that the veteran has not been afforded a 
VA examination to assess the severity of his right knee 
disability since his knee replacement.  Additionally, private 
medical records demonstrate that the veteran has undergone 
pain management treatment and several lumbar sympathetic 
blocks.  The Board finds that a VA examination is necessary 
in the adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate 
development to obtain a copy of any 
medical records, not already of record, 
including relevant treatment records from 
the Institute of Pain Management since 
October 2005.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and extent of 
impairment from the veteran's service-
connected right knee disability.  The 
claims folder must be provided to the 
examiner.  The examiner should undertake 
range of motion studies for the right 
knee.  The examiner should identify any 
objective evidence of pain.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

3.  After completing the above 
development, the RO should again address 
the veteran's appeal for a rating in 
excess of 30 percent for status post 
total right knee replacement.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





